DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed August 2, 2021. Claims 1 – 5, 7 – 15, and 17 – 22 are currently pending and considered below.

Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive. Applicant argues, “MacKay fails to teach or suggest at least, “receiving an indication that a second device is to emit an audible signal; adjusting the audio output from a first state to a second state based at least on the indication that the second device is to emit the signal,” as recited in claim 1, at least because MacKay is completely silent regarding an audible signal that is emitted by the second device,” page 6 of the Remarks. The Examiner respectfully disagrees, MacKay is not completely silent regarding an audio signal that is emitted by the second device, as previously cited the second device which corresponds to the primary device of MacKay has a “speaker” “configured to provide audio output generated by the primary computing device in response to the voice commands,” [0020] which initiates the “voice-interaction mode,” [0023] and sending of “a signal” “communicated from primary computing device 110 to secondary computing device 130 corresponding to an audio control signal (e.g., a ducking signal) requesting that the secondary computing device 130 reduce a volume level associated with its current audio stream, stop a current audio stream, pause a current audio stream, etc.,” MacKay [0088]. The Examiner further disagrees with Applicant’s arguments found in paragraph 2 on page 7. The audio control signal of McKay is the claimed “indication” and the claimed “audible signal” is the “audio output generated by the primary computing device in response to the voice commands,” [0020]/“voice-interaction mode,” [0023]. Finally, Applicant argues “MacKay also fails to teach or suggest at least, adjusting the audio output from a first state to a second state based at least on the indication that the second device is to emit the signal.” as recited in claim 1. The Examiner again respectfully disagrees, the recited limitation as claimed is performed by the first device and likewise, the secondary device of MacKay which corresponds to the claimed first device adjusts the audio output from a first state to a second state (“When secondary device 130 is determined to be a nearby device,” [0088], “requesting that the secondary computing device 130 reduce a volume level associated with its current audio stream,” [0088], “The audio stream represented at signal 310 can be played at a second volume level that is audibly detected by a microphone of the primary computing device 110. The second volume level of audio stream signal 310 can be less than the first volume level of audio stream signal 304,” MacKay [0089]), based on least on the indication (“audio control signal (e.g., a ducking signal) requesting that the secondary computing device 130 reduce a volume level,” [0088]) that the second device is to emit the signal (“audio output generated by the primary computing device in response to the voice commands,” [0020] which initiates the “voice-interaction mode,” [0023]). Again, the indication received is the “audio control signal”. Therefore, since all of Applicant’s concerns have been addressed and the rejection deemed proper, the rejection is maintained below and made Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 9 – 12, 14, 15, and 17 – 22 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by MacKay et al. (US 2019/0173687 A1), hereinafter MacKay.

Claim 1: MacKay discloses a method, comprising: at a first device (see at least, “secondary computing device,” MacKay [0086], FIG. 3): generating audio output (see at least, “an audio stream being currently played by the secondary computing device,” MacKay [0086]); receiving an indication that a second device is to emit an audible signal (see at least, “When secondary device 130 is determined to be a nearby device and when primary computing device 110 is operating in a voice-interaction mode, a signal 308 can be communicated from primary computing device 110 to secondary computing device 130 corresponding to an audio control signal (e.g., a ducking signal) requesting that the secondary computing device 130 reduce a volume level associated with its current audio stream, stop a current audio stream, pause a current audio stream, etc.,” MacKay [0088], “The speaker can be configured to provide audio output generated by the primary computing device in response to the voice commands,” MacKay [0020], “Outputs generated and provided by the primary computing device in response to detection of a mode initiation command can include, for example, illumination of a lighting component, activation of an audio component (e.g., playing a beep, chirp, or other audio sound associated with initiation of the voice-interaction mode),” MacKay [0023]); adjusting the audio output from a first state to a second state based at least on the indication that the second device is to emit the signal (see at least, “In some implementations, the audio control signal can comprise an audio signal (e.g., a ducking signal) that configures each nearby device to reduce a volume level associated with the audio streams MacKay [0018], “The audio stream represented at signal 310 can be played at a second volume level that is audibly detected by a microphone of the primary computing device 110. The second volume level of audio stream signal 310 can be less than the first volume level of audio stream signal 304,” MacKay [0089]); identifying a predetermined condition (see at least, “After a primary computing device 110 is finished operating in a voice-interaction mode, a signal 312 can be communicated from primary computing device 110 to secondary computing device 130 corresponding to an audio control signal (e.g., an unducking signal) requesting that the secondary computing device 130 resume playback of stopped or paused audio or adjust the volume level of played audio,” MacKay [0090], “In some implementations, the audio control signal can comprise an audio signal (e.g., a ducking signal) that configures each nearby device to reduce a volume level associated with the audio streams generated by the nearby device(s) for a predetermined period of time ( e.g., while the primary computing device is operating in a voice-interaction mode),” MacKay [0018], “In some implementations, a ducking signal can only remain on a map for a predetermined timeout period (e.g., t=S seconds) before automatically timing out and dropping off the map of currently active duck requests. This helps a device from staying in a ducked configuration even after dropping off a network of associated devices. When audio ducking signals are configured to time out at a nearby device, it may be desirable to periodically transmit an audio ducking signal from a primary computing device to a secondary computing device. For instance, an audio ducking signal can be periodically transmitted at intervals of time dependent on the predetermined timeout period (e.g., t/2, or 2.5 seconds when t=5 seconds as in the above example),” MacKay [0038]); and adjusting the audio output from the second state to the first state based on at least the predetermined condition (see at least, “The audio stream represented at signal 314 can be played at the first volume MacKay [0091]).

Claim 2: MacKay discloses the method of claim 1, wherein adjusting the audio output from the first state to the second state comprises adjusting a volume parameter for the audio output from a first value to a second value (see at least, “The audio stream represented at signal 310 can be played at a second volume level that is audibly detected by a microphone of the primary computing device 110. The second volume level of audio stream signal 310 can be less than the first volume level of audio stream signal 304,” MacKay [0089]).

Claim 7: MacKay discloses the method of claim 1, wherein generating audio output includes transmitting audio data to an accessory device via a short-range communication protocol (see at least, “an audio stream being currently played by the secondary computing device,” MacKay [0086], “In some implementations, the communications interface of the primary computing device can be configured to establish wireless communication over a network with one or more secondary computing devices (e.g., smart audio devices including but not limited to smart speakers, smart televisions, smartphones, mobile computing devices, tablet computing devices, laptop computing devices, wearable computing devices and the like). For example, the primary computing device can be a voice assistant device while the secondary computing devices can include one or more smart televisions and smart speakers. In some implementations, the primary computing device and secondary computing device(s) that are communicatively coupled via a network respectively include a built-in casting platform that enables media content (e.g., audio and/or video content) to be streamed from one device to another on the same local network. The communications interface can include any suitable hardware and/or software components for interfacing with one or more networks, including for example, transmitters, receivers, MacKay [0021]).

Claim 9: MacKay discloses the method of claim 1, wherein the predetermined condition is based on an indication of user input, wherein the user input is received at one of the first device or the second device (see at least, “For example, a button provided at the primary computing device can be pressed by a user or a voice command from a user can be received by a microphone of the primary computing device and analyzed to determine if it matches a predetermined mode initiation command (e.g., "OK Smart Device"). The voice-interaction mode for operating the primary computing device can be initiated in response to receiving the voice command from the user that is determined to match the mode initiation command. Outputs generated and provided by the primary computing device in response to detection of a mode initiation command can include, for example, illumination of a lighting component, activation of an audio component (e.g., playing a beep, chirp, or other audio sound associated with initiation of the voice-interaction mode),” MacKay [0023], “In some implementations, the audio control signal can comprise an audio signal (e.g., a ducking signal) that configures each nearby device to reduce a volume level associated with the audio streams generated by the nearby device(s) for a predetermined period of time ( e.g., while the primary computing device is operating in a voice-interaction mode),” MacKay [0018], “In some implementations, a ducking signal can only remain on a map for a predetermined timeout period (e.g., t=S seconds) before automatically timing out and dropping off the map of currently active duck requests. This helps a device from staying in a ducked configuration even after dropping off a network of associated devices. When audio ducking signals are configured to time out at a nearby device, it may be desirable to periodically transmit an audio ducking signal from a primary computing MacKay [0038]).

Claim 10: MacKay discloses the method of claim 1, wherein the predetermined condition is based on one or more of a location of the first device, a location of the second device, or a timer (see at least, “In some implementations, the audio control signal can comprise an audio signal (e.g., a ducking signal) that configures each nearby device to reduce a volume level associated with the audio streams generated by the nearby device(s) for a predetermined period of time ( e.g., while the primary computing device is operating in a voice-interaction mode),” MacKay [0018], “In some implementations, a ducking signal can only remain on a map for a predetermined timeout period (e.g., t=S seconds) before automatically timing out and dropping off the map of currently active duck requests. This helps a device from staying in a ducked configuration even after dropping off a network of associated devices. When audio ducking signals are configured to time out at a nearby device, it may be desirable to periodically transmit an audio ducking signal from a primary computing device to a secondary computing device. For instance, an audio ducking signal can be periodically transmitted at intervals of time dependent on the predetermined timeout period (e.g., t/2, or 2.5 seconds when t=5 seconds as in the above example),” MacKay [0038]).

Claim 11: MacKay discloses a first device (see at least, “secondary computing device,” MacKay [0086], FIG. 3), comprising: a transceiver configured to establish one of a network connection or a peer-to-peer connection (see at least, “In some implementations, the communications interface of the primary computing device can be configured to establish wireless communication over a network with one or more secondary computing devices (e.g., smart audio devices including but not limited to smart MacKay [0021]); and a processor configured to perform operations comprising (see at least, “Each secondary computing device 130 of FIG. 1 can include one or more processors 132, a memory 134, an audio controller 140, a communications interface 142 and a speaker 144,” [0057], “More particularly, the one or more processors 132 can be any suitable processing device ( e.g., a processor core, a microprocessor, an ASIC, a FPGA, a controller, a microcontroller, etc.) and can be one processor or a plurality of processors that are operatively connected. The memory 134 can include one or more non-transitory computer-readable storage mediums, such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, etc., and combinations thereof. The memory 134 can store data and instructions which are executed by the processor 132 to cause the secondary computing device 130 to perform operations. Each secondary computing device 110 can also include a communications interface 142 that is similar to the communications interface 118 and enables communications over one or more networks (e.g., network 180),” MacKay [0058]): generating audio output (see at least, “an audio stream being currently played by the secondary computing device,” MacKay [0086]); receiving an indication that a second device is to emit an audible signal (see at least, “When secondary device 130 is determined to be a nearby device and when primary computing device 110 is operating in a voice-interaction mode, a signal 308 can be communicated from primary computing device 110 to secondary computing device 130 corresponding to an audio control signal (e.g., a ducking signal) requesting that the secondary computing device 130 reduce a volume level associated with its current audio stream, stop a current audio stream, pause a current audio stream, etc.,” MacKay [0088], “The speaker can be configured to provide audio output generated by the primary computing device in response to the voice commands,” MacKay [0020], “Outputs generated and provided by the primary computing device in response to detection of a mode initiation command can include, for example, illumination of a lighting component, activation of an audio component (e.g., playing a beep, chirp, or other audio sound associated with initiation of the voice-interaction mode),” MacKay [0023]); adjusting the audio output from a first state to a second state based at least on the indication that the second device is to emit the signal (see at least, “In some implementations, the audio control signal can comprise an audio signal (e.g., a ducking signal) that configures each nearby device to reduce a volume level associated with the audio streams generated by the nearby device(s) for a predetermined period of time (e.g., while the primary computing device is operating in a voice-interaction mode),” MacKay [0018], “The audio stream represented at signal 310 can be played at a second volume level that is audibly detected by a microphone of the primary computing device 110. The second volume level of audio stream signal 310 can be less than the first volume level of audio stream signal 304,” MacKay [0089]); identifying a predetermined condition (see at least, “After a primary computing device 110 is finished operating in a voice-interaction mode, a signal 312 can be communicated from primary computing device 110 to secondary computing device 130 corresponding to an audio control signal (e.g., an unducking signal) requesting that the secondary computing device 130 resume playback of stopped or paused audio or adjust the volume level of played audio,” MacKay [0090], “In some implementations, MacKay [0018], “In some implementations, a ducking signal can only remain on a map for a predetermined timeout period (e.g., t=S seconds) before automatically timing out and dropping off the map of currently active duck requests. This helps a device from staying in a ducked configuration even after dropping off a network of associated devices. When audio ducking signals are configured to time out at a nearby device, it may be desirable to periodically transmit an audio ducking signal from a primary computing device to a secondary computing device. For instance, an audio ducking signal can be periodically transmitted at intervals of time dependent on the predetermined timeout period (e.g., t/2, or 2.5 seconds when t=5 seconds as in the above example),” MacKay [0038]); and adjusting the audio output from the second state to the first state based on the predetermined condition (see at least, “The audio stream represented at signal 314 can be played at the first volume level such as that associated with audio stream signal 304 or another volume level that is higher than the second volume level of audio stream signal 310,” MacKay [0091]).

Claim 12: MacKay discloses the first device of claim 11, wherein adjusting the audio output from the first state to the second state comprises one of i) adjusting a volume parameter for the audio output from a first value to a second value (see at least, “The audio stream represented at signal 310 can be played at a second volume level that is audibly detected by a microphone of the primary computing device 110. The second volume level of audio stream signal 310 can be less than the first volume level of audio stream signal 304,” MacKay [0089]) or ii) muting the audio output.

Claim 14: MacKay discloses the first device of claim 11, the operations further comprising: receiving the audible signal emitted by the second device (see at least, “When secondary device 130 is determined to be a nearby device and when primary computing device 110 is operating in a voice-interaction mode, a signal 308 can be communicated from primary computing device 110 to secondary computing device 130 corresponding to an audio control signal (e.g., a ducking signal) requesting that the secondary computing device 130 reduce a volume level associated with its current audio stream, stop a current audio stream, pause a current audio stream, etc.,” MacKay [0088]); generating further audio output based on at least the received audible signal (see at least, “In some implementations, the audio control signal can comprise an audio signal (e.g., a ducking signal) that configures each nearby device to reduce a volume level associated with the audio streams generated by the nearby device(s) for a predetermined period of time (e.g., while the primary computing device is operating in a voice-interaction mode),” MacKay [0018], “The audio stream represented at signal 310 can be played at a second volume level that is audibly detected by a microphone of the primary computing device 110. The second volume level of audio stream signal 310 can be less than the first volume level of audio stream signal 304,” MacKay [0089]).

Claim 15: MacKay discloses the first device of claim 11, wherein the predetermined condition is based on at least an indication of user input and wherein the user input is received at one of the first device or the second device (see at least, “For example, a button provided at the primary computing device can be pressed by a user or a voice command from a user can be received by a microphone of the primary computing device and analyzed to determine if it matches a predetermined mode initiation command (e.g., "OK Smart Device"). The voice-interaction mode for operating the primary computing device can be initiated in response to receiving the voice command from the user that is determined to match the mode initiation command. Outputs generated and provided by the primary computing device in MacKay [0023], “In some implementations, the audio control signal can comprise an audio signal (e.g., a ducking signal) that configures each nearby device to reduce a volume level associated with the audio streams generated by the nearby device(s) for a predetermined period of time ( e.g., while the primary computing device is operating in a voice-interaction mode),” [0018], “In some implementations, a ducking signal can only remain on a map for a predetermined timeout period (e.g., t=S seconds) before automatically timing out and dropping off the map of currently active duck requests. This helps a device from staying in a ducked configuration even after dropping off a network of associated devices. When audio ducking signals are configured to time out at a nearby device, it may be desirable to periodically transmit an audio ducking signal from a primary computing device to a secondary computing device. For instance, an audio ducking signal can be periodically transmitted at intervals of time dependent on the predetermined timeout period (e.g., t/2, or 2.5 seconds when t=5 seconds as in the above example),” MacKay [0038]).

Claim 17: MacKay discloses the first device of claim 11, wherein generating audio output includes transmitting audio data to an accessory device via a short-range communication protocol (see at least, “an audio stream being currently played by the secondary computing device,” MacKay [0086], “In some implementations, the communications interface of the primary computing device can be configured to establish wireless communication over a network with one or more secondary computing devices (e.g., smart audio devices including but not limited to smart speakers, smart televisions, smartphones, mobile computing devices, tablet computing devices, laptop computing devices, wearable computing devices and the like). For example, the primary computing device can be a voice assistant device while the secondary computing devices can include one or more smart televisions and smart speakers. In some MacKay [0021]).

Claim 18: MacKay discloses a method comprising: at a first device (see at least, “primary computing device 110,” MacKay [0088], FIG. 3): determining that the first device is to emit an audible signal (see at least, “When secondary device 130 is determined to be a nearby device and when primary computing device 110 is operating in a voice-interaction mode,” [0088], “The speaker can be configured to provide audio output generated by the primary computing device in response to the voice commands,” MacKay [0020], “Outputs generated and provided by the primary computing device in response to detection of a mode initiation command can include, for example, illumination of a lighting component, activation of an audio component (e.g., playing a beep, chirp, or other audio sound associated with initiation of the voice-interaction mode),” MacKay [0023]); transmitting a second signal that indicates to one or more other devices that the first device is to emit the audible signal (see at least, “a signal 308 can be communicated from primary computing device 110 to secondary computing device 130 corresponding to an audio control signal (e.g., a ducking signal) requesting that the secondary computing device 130 reduce a volume level associated with its current audio stream, stop a current audio stream, pause a current audio stream, etc.,” [0088]); and emitting the audible signal (see at least, “The speaker can be MacKay [0020], “Outputs generated and provided by the primary computing device in response to detection of a mode initiation command can include, for example, illumination of a lighting component, activation of an audio component (e.g., playing a beep, chirp, or other audio sound associated with initiation of the voice-interaction mode),” MacKay [0023]).

Claim 19: MacKay discloses the method of claim 18, wherein the second signal comprises a beacon message (see at least, “In some implementations, a ducking signal can only remain on a map for a predetermined timeout period (e.g., t=S seconds) before automatically timing out and dropping off the map of currently active duck requests. This helps a device from staying in a ducked configuration even after dropping off a network of associated devices. When audio ducking signals are configured to time out at a nearby device, it may be desirable to periodically transmit an audio ducking signal from a primary computing device to a secondary computing device. For instance, an audio ducking signal can be periodically transmitted at intervals of time dependent on the predetermined timeout period (e.g., t/2, or 2.5 seconds when t=5 seconds as in the above example),” MacKay [0038]).

Claim 20: MacKay discloses the method of claim 18, wherein at least one of the one or more other devices adjusts an audio output based on at least the second signal (see at least, “In some implementations, the audio control signal can comprise an audio signal (e.g., a ducking signal) that configures each nearby device to reduce a volume level associated with the audio streams generated by the nearby device(s) for a predetermined period of time (e.g., while the primary computing device is operating in a voice-interaction mode),” MacKay [0018], “The audio stream represented at signal 310 can be played at a second volume level that is audibly detected by a microphone of the primary MacKay [0089]).

Claim 21: MacKay discloses the method of claim 7, wherein the audio data transmitted to the accessory device configures the accessory device to adjust an accessory device audio output from the first state to the second state, wherein the accessory device is a different device from the first device and the second device (see at least, “In some implementations, the audio control signal can comprise an audio signal (e.g., a ducking signal) that configures each nearby device to reduce a volume level associated with the audio streams generated by the nearby device(s) for a predetermined period of time (e.g., while the primary computing device is operating in a voice-interaction mode),” MacKay [0018], “The audio stream represented at signal 310 can be played at a second volume level that is audibly detected by a microphone of the primary computing device 110. The second volume level of audio stream signal 310 can be less than the first volume level of audio stream signal 304,” MacKay [0089]).

Claim 22: MacKay discloses the first device of claim 17, wherein the audio data transmitted to the accessory device configures the accessory device to adjust an accessory device audio output from the first state to the second state, wherein the accessory device is a different device from the first device and the second device (see at least, “In some implementations, the audio control signal can comprise an audio signal (e.g., a ducking signal) that configures each nearby device to reduce a volume level associated with the audio streams generated by the nearby device(s) for a predetermined period of time (e.g., while the primary computing device is operating in a voice-interaction mode),” MacKay [0018], “The audio stream represented at signal 310 can be played at a second volume level that is audibly detected by a microphone of the primary computing device 110. The second volume level of audio stream signal 310 can be less than the first volume level of audio stream signal 304,” MacKay [0089]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay in view of Motika et al. (US 2017/0201610 A1), hereinafter Motika.

Claim 3: MacKay discloses the method of claim 1, wherein adjusting the audio output from the first state to the second state comprises an audio control signal (e.g., a ducking signal) requesting that the secondary computing device 130 reduce a volume level associated with its current audio stream, stop a current audio stream, pause a current audio stream, etc.,” MacKay [0088]) but does not explicitly disclose muting the audio output. However, Motika discloses a similar smart way of controlling a car audio system and further teaches, “In one use case, if a user in a specific space (e.g., a car, a room, etc.)
receives a call on the user's mobile phone, the user may desire muting or reducing of the speaker volume, so that the user may talk on the mobile phone without interference from other sound. For example, if the user receives a call on the mobile phone while music is playing through the speakers in the specific space, the user may often request an operator of the central system to reduce the volume of the speakers, so that the user may be able to talk on the mobile phone without interference by the sound from the speakers,” Motika [0023]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of muting as an Motika in the invention of MacKay thereby allowing for voice-interaction mode to take place “without interference from other sound,” Motika [0023].

Claims 4, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay in view of Hartung et al. (US 2018/0091913 A1), hereinafter Hartung.

Claim 4: MacKay discloses the method of claim 1, but does not disclose wherein adjusting the audio output from the first state to the second state comprises preventing the audio output from including a frequency range. However, Hartung discloses a similar audio playback setting for voice interaction involving adjusting the audio output from the first state to the second state comprises preventing the audio output from including a frequency range (see at least, “Like the human voice, music typically covers a broad frequency spectrum. However, the relatively narrow frequency bands that drive speech comprehension are not as important to music consumption. Rhythm, timbre, and other compositional factors of music can be preserved when frequencies within the music that correspond to the speech bands are cut. As such, when music is being played while a voice input is spoken or a spoken response is played back, frequencies of the music corresponding to the speech bands can be ducked (i.e., temporality reduced in volume) to improve the relative volume of the voice input or spoken response within the speech bands to the music. This ducking may improve the signal-to-noise ratio without significantly compromising the music playback (the "noise"),” Hartung [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ducking of MacKay to by ducking “frequencies of the music corresponding to the speech bands” as taught by Hartung thereby improving “the relative volume of the voice input or spoken response with the speech bands to the music,” thus improving the signal-to-noise ratio without significantly compromising the music playback (the "noise"),” Hartung [0021]).

Claim 5: MacKay and Hartung disclose the method of claim 4, wherein the frequency range is based on at least the signal the second device is to emit (see at least, “frequencies of the music corresponding to the speech bands,” “spoken response with the speech bands,” Hartung [0021]).

Claim 13 is substantially similar in scope to claim 5 and therefore is rejected for the same reasons.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652